BOGGS, Circuit Judge,
concurring in part and dissenting in part.
From my reading of the record in this case, there is substantial, but not conclusive, evidence that the Kentucky State University administration was displeased with the content of the proposed yearbook. There is also substantial, but not conclusive, evidence that the yearbook was of poor quality. Finally, there is substantial evidence on both sides of the question of which of these matters actually motivated the administration. Under these circumstances, I would reverse for a trial of these genuine issues of material fact. I therefore concur in the judgment of the court reversing the ruling of the district court, but dissent from our judgment ordering that judgment be entered for the student appellants.
In brief summary, I agree that a student yearbook publication of the type at issue here could be a limited public forum. But even such a forum can be subject to reasonable time, place and manner rules. I believe some minimum standards of competence could be a reasonable “manner” restriction. After all, if the students were to have chosen to have a “yearbook” consisting of a sack of condoms, or 98% white space, or a reproduction of the more obscure portions of “Finnegan’s Wake,” the court’s decision that the administration had relinquished all control over even the form of the material in the yearbook would be much less compelling. Just where the actual content deficiencies lie on such a scale is, I believe, a disputed issue of material fact.
At the same time, the evidence that the administration’s claims are pretextual is also significant. There was evidence that administrators were disturbed by the viewpoint that they perceived as being expressed. I am therefore not prepared to say that there may not have been view*359point discrimination, which would be illegitimate even in a nonpublic form.
Thus, under either legal analysis, I believe that factual issues remain, and there should be a trial, rather than our court ordering judgment for the plaintiffs.